12/12/2016




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  December 3, 2016 Session

            TRACY VANN KNOCKE v. JAMES JOSEPH KNOCKE

                 Appeal from the Circuit Court for Bradley County
                No. V-15-461      Lawrence Howard Puckett, Judge


                               No. E2016-01347-COA-R3-CV


The Final Judgment of Divorce entered in this case reserved the issue of the division of any
deficiency indebtedness resulting from the foreclosure of the parties’ marital residence
prior to the time of trial. The Permanent Parenting Plan, incorporated into the Final
Judgment, also indicated that the precise amount of child support, as a portion of the total
support payment ordered by the trial court, had yet to be determined. As such, it is clear
that the order appealed from does not resolve all issues raised in the proceedings below.
As a result of this jurisdictional defect, we lack jurisdiction to consider this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J.; D. MICHAEL SWINEY, C.J.; AND CHARLES D. SUSANO, JR., J.

Alan R. Beard, Chattanooga, Tennessee, for the appellant.

Joshua H. Jenne, Cleveland, Tennessee, for the appellee.

                                MEMORANDUM OPINION1

        Upon review of the record for this appeal, this Court directed the appellant to show
cause why this appeal should not be dismissed for lack of jurisdiction because there is no
“final judgment adjudicating all the claims, rights, and liabilities of the parties” from which

       1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
an appeal as of right would lie. See Tenn. R. App. P. 3(a). Counsel for the appellant has
filed a response to the show cause order, acknowledging that the final decree is deficient in
that it fails to adjudicate all issues. However, counsel asks that rather than dismiss this
appeal, this Court provide the parties with additional time within which to secure a final
order resolving the deficiency.

       “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
“[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Because there are unresolved claims and issues in the
proceedings below, this Court does not have subject matter jurisdiction to adjudicate this
appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts
have jurisdiction over final judgments only.”). Although our Supreme Court in Bayberry
remarked that there is “no bar” to the suspension of the finality requirements of Rule 3(a)
pursuant to Rule 2 of the Tennessee Rules of Appellate Procedure, there has been no
argument made by counsel in this case that would support suspension of the requirements
of the rule. See id. (noting that “there must be a good reason for suspension”).
Moreover, the question exists whether such a suspension would be proper given
developments in the law subsequent to Bayberry. See Ingram v. Wasson, 379 S.W.3d
227, 237 (Tenn. Ct. App. 2011) (“Lack of appellate jurisdiction cannot be waived.”) (citing
Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996)).

       Inasmuch as this Court lacks jurisdiction to consider this appeal, the case is
dismissed without prejudice to the filing of a new appeal once a final judgment has been
entered. Costs on appeal are taxed to the appellant, James Joseph Knocke, and his surety,
for which execution may issue if necessary.



                                                                 PER CURIAM